Title: To Alexander Hamilton from Angelica Church, [19 February 1796]
From: Church, Angelica
To: Hamilton, Alexander


[London, February 19, 1796]
My dear Brother
Your letters of January the 13th are received but no plan of the lot, and no description of the house. I am sensible how much I trouble I give you, but you will have the goodness to excuse it, when you know that it proceeded from a persuasion that I was asking from one who promised me his love and attention if I returned to America; If friendship is only a name, for what do I exchange ease and taste, by going to the New World, where politics excludes all society, and agreeable intercourse, where all that is not given to Fame seems to be regretted and forgotten. My Love to Betsey I do not write by this Ship but will by Monday.
I believe Mr. Marshall has made no progress in settling the affairs of your Honorable friend.
Adieu my dear and naughty Brother, it will be impossible for me to Charter a Vessel for how can I bring out furniture when I do not know the number of rooms my house contains. What an agreeable amiable fellow, has Jay’s Little treaty turned into a defender of what he never would himself have deigned to submit to. Voila mon sentiment, changes le si vous veules.
Adieu
Febr. 19. 1796.
